UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6365



STANLEY LORENZO WILLIAMS,

                                             Petitioner - Appellant,

          versus


DEAN WALKER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-00-326-1)


Submitted:     June 29, 2001                 Decided:   July 10, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Stanley Lorenzo Williams seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).*   We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny Williams’ motion for a certificate of appealability

and dismiss the appeal on the reasoning of the magistrate judge.

See Williams v. Walker, No. CA-00-326-1 (M.D.N.C. Feb. 16, 2001).

We deny Williams’ request to stay this appeal pending exhaustion of

his state remedies.   See 28 U.S.C.A. § 2254(b)(2).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     *
         The parties consented to jurisdiction of the magistrate
judge.    See 28 U.S.C.A. § 636(c) (West 1994 & Supp. 2000).


                                2